Citation Nr: 9907505	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss.

2.  The claims file contains no medical record, opinion, or 
other competent evidence relating the veteran's current 
bilateral hearing loss to his active military service.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral hearing loss is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. § 3.303(b), 3.307, 3.309  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater."  38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection for hearing loss, the Board must first determine 
whether his claim is well grounded.  The law provides that 
"a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim for 
service connection is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).  The claim 
does not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

II.  Evidence  

The veteran's DD-214 indicates that he served as an Auto 
Equipment Operator in the United States Air Corps from 
November 1942 to November 1945.  He received the American 
Theater, Good Conduct, Victory, and European-African-
Middleeastern Campaign Medals.

In this case, the veteran's service medical records are not 
of record.  The claims file contains documents showing that a 
search for those records was conducted by the RO in March 
1998.  The reply from the National Personnel Records Center 
indicates that the records were missing and may have burned 
during the fire at that facility on July 12, 1973.  In the 
veteran's December 1997 VA Application for Compensation or 
Pension, VA Form 21-526, he indicated that he received no 
treatment for hearing loss during service.

Subsequent to service, the claims file contains no medical 
records from 1945 to 1976.

Private medical records are dated from December 1976 to June 
1998.  They show no complaints of or treatment for hearing 
loss.

A May 1998 VA audiological examination report indicates that 
the veteran was hard of hearing.  Audiological air conduction 
testing yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
85
100
LEFT
35
45
60
75
90

The report indicates that the veteran had complaints of 
hearing in a noisy environment and had a history of noise 
exposure.  Hearing aids were ordered for him.

A June 1998 private medical record notes that the veteran 
recently received hearing aids; he could hear better and was 
doing well.

The veteran testified at a personal hearing at the RO in 
November 1998.  During the hearing, he testified that he 
worked as an automotive specialist during service and was 
"under noise all the time."  He also recounted an incident 
where he was in a building that was bombed.  He indicated 
that he was afforded no hearing protection during service.  
He stated that, after service, he received no treatment for 
hearing loss until 1997 or 1998.  He indicated that he worked 
as a salesperson after service.

III.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds that this initial 
requirement is met.  Specifically, it finds that the May 1998 
VA audiological examination report indicates that the veteran 
currently has hearing loss for VA compensation purposes.

Since evidence of a current hearing disability has been 
shown, the determinative issue for purposes of a well-
grounded claim is whether there is competent evidence that 
the veteran's hearing loss was incurred in service.  This 
requires evidence of inservice hearing loss or a disease or 
injury related to hearing impairment and a nexus between the 
current hearing disability and the inservice disease or 
injury.  See Caluza, supra.  It is noteworthy that the laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans' Appeals) 
(Court) has held that service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385 (1998), and the evidence links the current 
hearing loss to military service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).

In this case, the Board finds no competent evidence linking 
the veteran's current hearing loss to service.  To be 
competent, such evidence must be medical evidence because a 
determination that a current medical disorder was incurred in 
or is related to an inservice disease, injury, or event 
involves issues of medical fact, such as medical causation or 
medical diagnosis.  Grottveit, 5 Vet. App. at 92-93.  The 
Board notes that the veteran claims that he was exposed to 
loud noises during service, including during an incident 
where the building he was in was bombed.  For purposes of a 
well-grounded claim, the Board presumes the assertion to be 
true.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Grottveit v. Brown, 5 Vet. App. 91  (1993).  However, the 
Board cannot accept his opinion that inservice noise caused 
his current hearing loss because the veteran has not shown 
himself to be a medical professional competent to make such 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a veteran cannot meet the burden imposed by section 
5107(a) as to a relationship between his disability and 
service because lay persons are not competent to offer 
medical opinions).

The claims file currently contains no evidence, other than 
the veteran's lay assertions, indicating that his current 
hearing loss was related to service.  The claims file shows 
that the veteran was first treated for hearing loss in 1997 
or 1998, approximately 52 years after service.  The Board 
acknowledges that the 1998 VA audiological report states that 
the veteran had a "history of noise exposure," but it does 
not indicate when such exposure took place, nor whether the 
veteran's current hearing loss is related thereto.

The Board notes that the veteran's lay statements suggest 
that he was involved in combat at the time when a bomb 
exploded next to him during service.  For veterans who 
engaged in combat with the enemy during active service, the 
regulations provide that:

[T]he Secretary shall accept as sufficient 
proof of service-connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding 
the fact that there is no official record of 
such incurrence of aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... 
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  The Court has recently held that, while § 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, it 
does considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392  (1996) (citations omitted); see also Caluza, 7 
Vet. App. at 507.  In this case, the Board does not need to 
address the issue of whether or not the veteran engaged in 
combat with the enemy because it finds that, even it accepts 
as true that the veteran incurred noise trauma during 
service, medical evidence suggesting that his inservice noise 
trauma caused his current hearing loss is needed.  As stated 
above, this evidence is not of record.

In light of the above, the Board finds no basis upon which to 
grant the veteran's claim for service connection for 
bilateral hearing loss.  While sympathetic to the fact that 
the veteran currently has hearing loss, the Board is bound by 
applicable law and must find that he has not met the initial 
burden of submitting a well-grounded claim.  Caluza, supra.

IV.  Conclusion

Because there is no competent evidence indicating inservice 
hearing loss (or within one year after service) or hearing 
loss related to service, the Board finds that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is not plausible.  As a result, his claim is not 
well grounded and, thus, fails.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


